Case: 5:18-cr-00048-KKC-EBA Doc #: 39 Filed: 03/05/21 Page: 1 of 1 - Page ID#: 102




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

 UNITED STATES OF AMERICA,                            CRIMINAL NO. 5:18-48-KKC
      Plaintiff,

 v.                                                               ORDER

 JOSE ALEJANDRO DIAZ-TINOCO,
      Defendant.


                                        *** *** ***

       This matter is before the Court on a recommended disposition in which the Magistrate

Judge makes certain recommendations regarding the defendant’s admitted violations of the

terms of his supervised release (DE 37). No party has filed objections to the recommendation,

and the defendant has waived his right to allocution (DE 38-1).

       Accordingly, the Court hereby ORDERS that the recommended disposition is

ADOPTED as the Court’s opinion. The Court will enter a judgment consistent with the

recommendation.

       Dated March 05, 2021
